Exhibit 10.1



 

AMENDMENT NO. 4 TO CONVERTIBLE LOAN AGREEMENT

            THIS AMENDMENT NO. 4 TO CONVERTIBLE LOAN AGREEMENT ("Amendment"),
dated as of December 30, 2015, is made by and between Hickok Incorporated, an
Ohio corporation ("Borrower"), and Roundball LLC, an Ohio limited liability
company ("Roundball").

            WHEREAS, the Borrower and Roundball are parties to that certain
Convertible Loan Agreement dated December 30, 2011, as amended by Amendment No.
1 thereto dated December 30, 2012, Amendment No. 2 thereto dated December 30,
2013 and Amendment No. 3 thereto dated December 31, 2014 (the "Agreement"),
which among other things provides Roundball with the right, exercisable at its
option, to cause the Borrower to borrow up to an additional $466,879.88 from it
at any time prior to the Roundball/Borrower Option Maturity Date, and provides
the Borrower with the right to cause Roundball to lend up to $250,000 to it on
the terms and conditions applicable to any borrowings that may be made under the
terms of Agreement pursuant to the exercise of the Roundball Option; and >

            WHEREAS, the parties desire to extend the Roundball/Borrower Option
Maturity Date as defined in the Agreement with respect to any borrowings made
under the arrangements contemplated by this Amendment, and to provide for a form
of note evidencing any such borrowings.   

 NOW, THEREFORE, the parties agree as follows: 

            (a)        Capitalized terms used but not defined herein shall have
the meanings ascribed to them in the Agreement.

            (b)        The form of the Roundball/Borrower Option Note attached
hereto shall be deemed to be attached as Exhibit F to the Agreement and replace
the existing form of such Roundball/Borrower Option Note in its entirety.

            (c)        The representations and warranties of the Borrower set
forth in Section 5 of the Agreement are hereby affirmed in their entirety as if
made on the date hereof, with the exception of the following:

            1.         Section 5.2(a) of the Agreement is hereby amended to read
in its entirety as follows: 

            5.2       Capitalization. The authorized capital stock of the
Borrower consists of 10,000,000 shares of Class A Common Stock, of which
1,163,349 shares were issued and outstanding as of the close of business on
September 30, 2015, and 2,500,000 shares of Class B Common Stock, of which
474,866 shares were issued and outstanding as of the close of business on
September 30, 2015. As of September 30, 2015, 15,795 shares of Class A Common
Stock and 667 shares of Class B Common Stock were held in treasury by the
Borrower. All of the outstanding Shares have been duly authorized and are
validly issued, fully paid and nonassessable. Other than 150,000 shares of Class
A Common Stock reserved for issuance under the Borrower's 2013 Omnibus Equity
Plan, 6,000 shares of Class A Common Stock reserved for issuance under the
Borrower’s other stock option plans, 252,367 shares of Class A Common Stock
reserved for issuance to Roundball in accordance with the provisions of this
Agreement, and 200,000 shares of Class A Common Stock issuable upon the exercise
of warrants issued to Roundball and Robert L. Bauman in accordance with the
terms of those certain Warrant Agreements dated December 30, 2012,  the Borrower
has no shares of any class of capital stock reserved for issuance.

            2.         Section 5.5 of the Agreement is amended to delete the
words "September 30, 2014, and to substitute therefore the words "September 30,
2015."

            (d)        The representations and warranties of Roundball set forth
in Section 6 of the Agreement are hereby affirmed in their entirety as if made
on the date hereof, with the exception of the following:

            1.         Section 6.4 of the Agreement is amended to read in its
entirety as follows:

            6.4       Disclosure and Access to Information. Roundball
acknowledges that it has received and reviewed a copy of the Borrower's (a)
Annual Report on Form 10-K for the fiscal year ending September 30, 2015; (b)
Proxy Statement for its Annual Meeting of Shareholders filed with the SEC on
March 3, 2015; (c) Quarterly Reports on Form 10-Q for the periods ending
December 31, 2014, March 31, 2015 and June 30, 2015; (d) Current Reports on Form
8-K filed January 6, 2015, January 12, 2015, February 13, 2015, April 3, 2015,
May 13, 2015, July 23, 2015, August 13, 2015 and December 15, 2015; (e)
unaudited statements of income for each of the months ended July 31, August 31,
and September 30, 2015 and (f) unaudited balance sheet dated September 30, 2015.
In addition, Roundball acknowledges that it and its representatives have had
access to such additional information concerning the Borrower as it deemed
necessary or appropriate to make an informed investment decision with respect to
the transactions contemplated by this Agreement, including access to and an
opportunity to ask questions of the Borrower's management (which questions have
been responded to by such persons to Roundball’s satisfaction).

            (e)        The parties agree that the amendments set forth herein
shall apply from and after December 30, 2015, and that nothing contained herein
shall be deemed to modify or waive any rights or obligations under the agreement
existing prior to that date.

IN WITNESS WHEREOF, the parties have duly executed this Amendment by their duly
authorized officers as of the date first above written.

HICKOK
INCORPORATED                                                                        
ROUNDBALL LLC

By: /s/Robert L.
Bauman______                                                                     
By: /s/Frederick Widen_______

      Robert L.
Bauman,                                                                                   
        Frederick Widen,

      President and
CEO                                                                            
               Manager



--------------------------------------------------------------------------------


EXHIBIT F




CONVERTIBLE




PROMISSORY NOTE




$_________ Akron, Ohio




_______ __, 2016





FOR VALUE RECEIVED, Hickok Incorporated, an Ohio corporation ("Borrower"),
hereby promises to pay to the order of Roundball LLC, an Ohio limited liability
company, its successors and assigns (herein referred to as "Holder"), with an
address of 25101 Chagrin Boulevard, Suite 350, Beachwood, Ohio 44122, or at such
other place as the Holder may from time to time designate, the principal sum of
_____________ Dollars ($__0,000) (the "Loan"), with interest thereon at the time
and in the manner set forth herein. 




1.         Loan Agreement. This Convertible Promissory Note ("Note") has been
executed and delivered by the Borrower pursuant to the terms of that certain
Convertible Loan Agreement, dated of as of December 30, 2011, as amended by
Amendment No. 1 thereto dated December 30, 2012, Amendment No. 2 thereto dated
December 30, 2013, Amendment No. 3 thereto dated December 31, 2014 and Amendment
No. 4 thereto dated December 30, 2015 (the "Loan Agreement").  All capitalized
terms used but not defined herein shall have the meanings ascribed to such terms
in the Loan Agreement.




2.         Principal and Interest.



(a)        The unpaid principal balance of this Note shall bear interest at a
rate equal to 0.34% per annum, computed monthly.

(b)        If full payment of the principal and interest is not made when due,
the amount of the unpaid interest shall be added to the principal balance of
this Note.

(c)        Interest shall be payable on the Maturity Date (as defined below). 
Interest shall be computed on the basis of the actual number of days elapsed
over a 360-day year.

(d)        If all or any portion of the principal balance or any of the accrued
interest under this Note shall not be paid for any reason by the Maturity Date
or on such earlier date that payment becomes due pursuant to the Loan Agreement
or this Note, then all accrued and unpaid interest at such date shall be added
to and become part of the unpaid principal balance at the Maturity Date or the
date of acceleration, whichever is earlier.




3.         Term.  The entire principal balance of this Note, together with all
accrued interest thereon, shall be due and payable on December 30, 2016, unless
(a) accelerated as set forth in Section 7, (b) the Holder, in its sole and
absolute discretion, exercises its Lender Conversion Option, in whole, pursuant
to Section 2.2.2 of the Loan Agreement prior to December 30, 2016, or (c)
Borrower exercises its Borrower Conversion Option pursuant to Section 2.2.5 of
the Loan Agreement (the "Maturity Date").




4.         Prepayment.  The Borrower may prepay the Note, in whole or in part,
at any time upon notice as provided for in the Loan Agreement, subject to
Holder's conversion rights upon prepayment set forth in Section 2.2.1 therein.




5          Application of Payments.  All payments made hereunder shall be
applied first to the reasonable expenses, if any, including reasonable
attorney's fees, of the Holder incurred in the collection of this Note following
default, then to accrued interest, which shall be due and payable upon any
prepayment, and then to principal.




6.         Conversion.  This Note is subject to, and entitled to the benefits
of, the Lender Conversion Option and the Borrower Conversion Option set forth in
Section 2.2 of the Loan Agreement.  Nothing in this Note is intended to limit
such conversion privileges and to the extent there is any inconsistency between
the terms of this Note and such conversion privileges, the terms of the Loan
Agreement shall govern. Borrower acknowledges that, if Holder converts a
portion, but less than all, of this Note pursuant to the exercise of its Lender
Conversion Option, Borrower shall cancel this Note and execute and deliver to
Lender a replacement Note in the aggregate principal amount of the unconverted
portion of the Note surrendered.




7.         Events of Default.  If any of the "Events of Default" as that term is
defined in Section 11 of the Loan Agreement, shall occur and shall not be cured
within the time limits set forth in said Section 11, then, the principal amount
of this Note, together with all accrued and unpaid interest thereon and all
other amounts payable under this Note may become, or may be declared to be, due
and payable in the manner, upon the conditions and with the effect provided in
the Loan Agreement.




8.         Payment of Costs and Expenses. The Borrower agrees to pay all losses,
costs and expenses, including reasonable attorneys fees, in connection with the
enforcement of the Note, the Loan Agreement and any other instruments and
documents delivered in connection herewith sustained as a result of the
occurrence of an Event of Default by the Borrower.




9.         Amendments. The terms of this Note are subject to amendment only in
the manner provided for in the Loan Agreement.




10.       Invalidity of any Provisions in Note.  If, for any reason, any of the
terms or provisions (or any part of any provision) hereof are found to be
invalid, illegal, unenforceable or contrary to any applicable law, such
invalidity, illegality or unenforceability shall not affect any other provision
(or any remaining part of any provision) of this Note, but this Note shall be
construed as if such invalid, illegal or unenforceable provision (or any part
thereof) had never been contained herein, and the Borrower hereby agrees that
this Note shall still remain in full force and effect subject only to the
exclusion of those terms or provisions (and only to the extent to which such
terms or provisions) shall have been found invalid, illegal, unenforceable or
contrary to any such applicable law.




11.       Presentment, Demand and Notice Waived.  The Borrower waives
presentment for payment, demand and notice of demand, notice of non-payment,
protest and notice of protest, notice of dishonor and trial by jury in any
litigation arising out of, relating to, or connected with this Note, the Loan
Agreement or any other Loan Document.




12.       Governing Law.  This Note shall be governed and construed in
accordance with the laws of the State of Ohio (but not including the choice of
law rules thereof).





[Signature Page Follows.]


IN WITNESS WHEREOF, the Borrower has caused this Note to be executed by its duly
authorized officer as of the date first above written.




HICKOK INCORPORATED





By: ___________________




Its: President and CEO